Citation Nr: 0906253
Decision Date: 02/19/09	Archive Date: 03/12/09

Citation Nr: 0906253	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  96-08 952A	)	DATE FEB 19 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 (West 2002) based 
on the theory that Post-Traumatic Stress Disorder (PTSD) was 
a contributory cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 
1967.  He died in March 1995.  The appellant is his surviving 
spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The issue of service connection for the cause of the 
Veteran's death was denied by the Board in an April 1998 
decision.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in June 2000, the Court affirmed in 
part, vacated, and remanded the Board's decision.  The Court 
affirmed that part of the April 1998 decision that denied DIC 
under the provisions of 38 U.S.C.A. § 1310 based on the 
Veteran's service-connected disabilities.  The remainder of 
the April 1998 decision was vacated and remanded for 
consideration of DIC under 38 U.S.C.A. § 1310 based on the 
theory that PTSD, not service-connected at the time of his 
death, contributed to the Veteran's demise.  Also held to be 
for consideration was the issue of service connection for 
PTSD for the purpose of accrued benefits.  In February 2001, 
the Board remanded the case to the AOJ (Agency of Original 
Jurisdiction) for additional development and readjudication.  
The Board denied the accrued benefits claim and the issue of 
service connection for the cause of the Veteran's death in an 
August 2003 decision.  The appellant's representative filed a 
motion for reconsideration which was denied by a November 
2003 letter.  The appellant appealed the Board's August 2003 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the appellant and the VA General 
Counsel, averring that remand was required on the basis that 
the appellant did not receive proper VCAA notice and that she 
did not receive a copy of a medical opinion as requested by 
her representative.  In an Order of May 2005, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the joint motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.  During 
November 2005, the Board remanded the case to the AOJ (Agency 
of Original Jurisdiction) for additional development and 
readjudication.  During July 2006, the Board again remanded 
the claim of entitlement to service connection for the cause 
of the Veteran's death to the AOJ (Agency of Original 
Jurisdiction) for additional development and readjudication 
and denied the claim for accrued benefits.  The Board again 
denied the issue of service connection for the cause of the 
Veteran's death in an August 2008 decision.  The appellant's 
representative filed a motion for reconsideration dated 
August 2008.

The issue of service connection for the Veteran's cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

VACATUR
The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008). 
 
A Board decision was issued on August 8, 2008 which denied 
the appellant's claim for entitlement to dependency and 
indemnity compensation (DIC). 
 
The appellant, through her representative, submitted 
additional medical evidence to the Board which was received 
on August 6, 2008.  That additional evidence had not been 
associated with the claims file and, therefore, was not 
considered prior to the issuance of the decision.  In this 
case issuance of a decision without consideration of the 
additional evidence was a denial of due process.  
Accordingly, the Board vacates its August 8, 2008 decision in 
this matter.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 
 
In view of the Board's order vacating the August 8, 2008 
Board decision addressing the issue of entitlement to 
dependency and indemnity compensation (DIC), a remand is 
being simultaneously rendered on that matter, and that remand 
will be entered as if the August 8, 2008 Board decision had 
never been issued. 


REMAND

The appellant, through her representative, claims that she 
was not provided a 90-day letter when the AMC again certified 
her appeal to the Board, pursuant to 28 C.F.R. § 20.1304(a).  
Thus, such letter must be provided to the appellant and her 
representative by the AMC.

Accordingly, the case is REMANDED for the following action:

The appellant and her representative 
should be furnished a supplemental 
statement of the case, considering all 
evidence received thus far, and given the 
opportunity to respond thereto.  The AMC 
should specifically indicate in the claims 
file that there has been issuance of a 90-
day letter to both the appellant and her 
representative.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 
 



 Department of Veterans Affairs


Citation Nr: 0826927	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 (West 2002) based 
on the theory that Post-Traumatic Stress Disorder (PTSD) was 
a contributory cause of the veteran's death. 
 

REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to October 
1967.  He died in March 1995.  The appellant is his surviving 
spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The issue of service connection for the cause of the 
veteran's death was denied by the Board in an April 1998 
decision.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in June 2000, the Court affirmed in 
part, vacated, and remanded the Board's decision.  The Court 
affirmed that part of the April 1998 decision that denied DIC 
under the provisions of 38 U.S.C.A. § 1310 based on the 
veteran's service-connected disabilities.  The remainder of 
the April 1998 decision was vacated and remanded for 
consideration of DIC under 38 U.S.C.A. § 1310 based on the 
theory that PTSD, not service-connected at the time of his 
death, contributed to the veteran's demise.  Also held to be 
for consideration was the issue of service connection for 
PTSD for the purpose of accrued benefits.  In February 2001, 
the Board remanded the case to the AOJ (Agency of Original 
Jurisdiction) for additional development and readjudication.  
The Board denied the accrued benefits claim and the issue of 
service connection for the cause of the veteran's death in an 
August 2003 decision.  The appellant's representative filed a 
motion for reconsideration which was denied by a November 
2003 letter.  The veteran appealed the Board's August 2003 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the appellant and the VA General 
Counsel, averring that remand was required on the basis that 
the appellant did not receive proper VCAA notice and that she 
did not receive a copy of a medical opinion as requested by 
her representative.  In an Order of May 2005, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the joint motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.  During 
November 2005, the Board remanded the case to the AOJ (Agency 
of Original Jurisdiction) for additional development and 
readjudication.  During July 2006, the Board again remanded 
the claim of entitlement to service connection for the cause 
of the veteran's death to the AOJ (Agency of Original 
Jurisdiction) for additional development and readjudication 
and denied the claim for accrued benefits.  The case once 
again has been returned to the Board for further appellate 
review. 
 

FINDING OF FACT

The probative, competent evidence of record does not 
establish that the veteran had PTSD that contributed to the 
cause of his death. 
 

CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1310 
based on the theory that PTSD was a contributory cause of the 
veteran's death is not established.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and her representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and her representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 



A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the AOJ provided the appellant VCAA notice on 
the claim being decided by a letter dated February 2008.  

In Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In this case, notice was provided after the initial 
decision; however, the timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claim.  The April 2008 statement of the case (SOC) considered 
the claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA.  
 
The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the AOJ 
acknowledged the claim being decided, notified the appellant 
of the evidence needed to substantiate the claim, identified 
the type of evidence that would best do so, informed her of 
the VCAA and VA's duty to assist, and indicated that it was 
developing her claims pursuant to that duty.  The AOJ also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The AOJ noted that it would make reasonable 
efforts to assist the appellant in obtaining all outstanding 
evidence provided she identified the source(s) thereof.  The 
AOJ also noted that, ultimately, it was the appellant's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The AOJ advised the appellant to sign the enclosed 
form authorizing the release of the veteran's treatment 
records if she wished VA to obtain such records on her 
behalf.  The AOJ also advised the appellant to identify or 
send directly to VA evidence to support her claims. 
 
The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the AOJ provided the appellant 
information on disability ratings and effective dates to be 
assigned service-connected disabilities and effective dates 
to be assigned increased evaluations.   

B. Duty to Assist 
 
VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  With respect to 
the duty to assist, the Board emphasizes that the record 
before it consists of a rebuilt claims folder, such that how 
and when certain records were obtained is unclear at times.  
However, the claims folder contains copies of service medical 
records, private medical records, including records of the 
veteran's terminal hospitalization, private medical 
statements, the complete Record on Appeal to the Court, other 
submissions to the Court, statements from the appellant and 
her son and reports of medical opinions.  See 38 U.S.C.A. § 
5103A; Charles v. Principi, 16 Vet. App. 370 (2002).  There 
is no indication or allegation that the record is incomplete 
or that additional pertinent evidence remains outstanding.  
Therefore, the Board is satisfied that the record is 
sufficient for consideration of the appeal and that the duty 
to assist has been met. 
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
The Board is also satisfied as to compliance with its 
instructions from the November 2005 and July 2006 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis
 
Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007); see 38 
U.S.C.A. Chapter 11.  Generally, the death of a veteran is 
service connected if 'the death resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.'  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k). 
 
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c). 
 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 
 
The appellant seeks DIC based on service connection for the 
cause of the veteran's death.  She alleges that the veteran 
had PTSD, which was a contributory cause of the veteran's 
death. 
 
Medical records dated from March 1995 indicate that the 
veteran suffered serious burns in a house fire.  The death 
certificate lists the cause of death as thermal injuries.  
Other significant conditions contributing to death but not 
resulting in the underlying cause are hypertensive 
atherosclerotic cardiovascular disease and pulmonary 
emphysema. 
 
Medical evidence on file at the time of the veteran's death 
does not show a diagnosis of PTSD, even though he was 
pursuing a claim for service connection for PTSD at the time 
of his death.  However, in a July 1995 statement, M. Stern, 
D.O., indicated that the veteran suffered from PTSD due to 
his service in Vietnam, which caused him to be markedly 
depressed.  The depression added to his inability to sleep 
and gave him feelings of low self-worth, such that he was not 
interested in eating.  Dr. Stern stated that, at the time of 
his death, the veteran was severely malnourished and weak, 
due to an inability to eat solid food, which prevented him 
from being physically able to save himself from the fire in 
the house.  He acknowledged that the veteran had suffered a 
gunshot wound to the abdomen in service.  However, he stated 
that the veteran's malnourished and weak condition at the 
time of the fire was primarily due to his depressive 
neurosis. 
 
In a sworn declaration dated in January 2001 submitted on 
appeal to the Court, Dr. Stern indicated that he was a family 
practitioner who treated the veteran from 1982 through 1987.  
He prescribed medication for nervousness and referred him to 
a Dr. Charnor, an internal medicine specialist, for a mental 
health evaluation.  Referring to his chart, Dr. Stern 
indicated that the diagnosis from that consultation was 
hyperventilation syndrome associated with anxiety.  He stated 
that, he did not diagnose the veteran as having PTSD at the 
time.  However, knowing what he now knew, including his 
symptoms and combat history and injuries, he would now 
diagnose PTSD as a result of military service.  Dr. Stern 
recalled the veteran's attitude and behavior, which he 
thought was consistent with PTSD and PTSD-related depression.  
He also thought that the veteran's excessive smoking was 
related to his anxiety and depression, and that the veteran's 
mental and physical problems both impaired his ability to 
escape from the fire.  The appellant presented an additional 
declaration from Dr. Stern dated August 2005.  Dr. Stern 
indicated that he treated the veteran for many years until 
the time of his death during 1995 and that he remembered the 
veteran as a very thin man who never smiled.  Dr. Stern 
reiterated that in hindsight, he believes the veteran had 
PTSD, this was the reason he could not stop smoking which 
either caused or exacerbated his emphysema, and additionally 
that PTSD caused the veteran to be depressed and anxious 
which made him uninterested in eating leading to 
malnourishment.  Additionally, Dr. Stern indicated that the 
veteran's poor judgment, also due to his PTSD, made him 
ignore the risks posed by smoking cigarettes on an air 
mattress with medical oxygen in the room. 
 
Pursuant to the Board's 2001 remand, the RO secured a medical 
opinion from two board-certified psychiatrists as to whether 
there was evidence to support a diagnosis of PTSD or other 
anxiety disorder related to the veteran's military service.  
The examiners conducted a complete review of the claims 
folder.  According to the March 2003 report, the examiners 
found that the veteran's experiences in service adequately 
provided evidence of a stressor, Criterion A for the formal 
psychiatric diagnosis of PTSD.  The record also showed that 
the veteran experienced symptoms of anxiety or depression for 
most of his adult life.  However, the examiners were unable 
to find evidence to support documentation that the veteran 
persistently re-experienced the traumatic event (Criterion B) 
or that he showed a persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness (Criterion C).  In addition, they found no 
evidence that the veteran experienced persistent symptoms of 
increased arousal (Criterion D).  The examiners explained 
that, although the veteran's symptoms of depression and 
anxiety were similar to veterans with PTSD, the presence of 
those co-morbidities was not sufficient to justify a 
diagnosis of PTSD in this veteran's case.  Pursuant to the 
Board's July 2006 remand, the veteran's file was again 
reviewed, including evidence added to the claims file since 
the previous psychiatric report, and opinions offered by two 
Board certified psychiatrists.  These opinions were 
substantially the same as the March 2003 reports, indicating 
that the veteran did not suffer from PTSD as he did not meet 
criteria B through F of the DSM-IV criteria.  To reiterate, 
the examiners were unable to find objective evidence to 
support the theory that the veteran persistently re-
experienced the traumatic event (Criterion B) or that he 
showed a persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (Criterion C).  
In addition, they found no evidence that the veteran 
experienced persistent symptoms of increased arousal 
(Criterion D), no evidence of duration of the disturbance 
being more than one month (Criterion E), and no evidence that 
a disturbance caused clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning (Criterion F).  

The appellant has also presented declarations from herself 
and her son, describing the veteran and his behavior.  The 
son indicated that his father was generally very irritable 
and that any trivial event could send him into a rage.  
Additionally, the son indicated that he witnessed the veteran 
awaking from a nightmare about Vietnam and knew the veteran 
had trouble sleeping.  The son also indicated the veteran 
tried to avoid talking about Vietnam and that he had a 
hyperstartle response to loud noise.  The son stated that the 
veteran didn't like being around groups of people and that he 
could not sit in the bleachers to watch his Little League 
games.  To conclude, the son indicated that the veteran 
smoked to calm down and get his nerves under control.  The 
appellant indicated in her declaration that the veteran 
suffered from nightmares, which she believed were about 
Vietnam, and also night sweats.  She additionally stated that 
the veteran had a hyperstartle reaction to loud noises and 
didn't like to talk or think about Vietnam or anything to do 
with war.  Also, the appellant indicated that the veteran was 
very distant and detached, seeing friends less and less every 
year.  The appellant reported that the veteran was very 
irritable and threw a fire hydrant at one of his managers 
when he came up behind him.  She indicated also that he had a 
little cage at work so that he didn't have to deal with other 
people.  The appellant described that they did the grocery 
shopping at 11 p.m. in order to avoid crowds at the store.  
The appellant also indicated that she felt the veteran was 
depressed with sleep problems, memory problems, lethargy and 
a loss of interest in activities.  She also reported that he 
felt guilty about surviving the war.

Considering all of the evidence, the Board finds that 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1310 
based on the theory that PTSD was a contributory cause of the 
veteran's death must be denied because the evidence of record 
does not show that the veteran actually had PTSD.  That is, 
the Board finds the March 2003 and May 2007 medical opinions 
are more probative on the question of whether the veteran 
actually had PTSD than the opinions of Dr. Stern.  The Board 
has a duty to analyze the credibility and probative value of 
the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  The March 2003 and May 2007 VA medical opinions are 
based on a complete review of the record and each is offered 
by two physicians board-certified in psychiatry. The reports 
include a complete explanation as to the basis for their 
determination that the evidence does not support all 
diagnostic criteria for PTSD.  On the other hand, Dr. Stern 
is a doctor of osteopathy and a family practitioner.  There 
is no evidence that he has any particular expertise or 
experience in the diagnosis of psychiatric disorders.  His 
opinion is based solely on his experiences with the veteran 
and is offered without explanation as to how the evidence 
satisfies the diagnostic criteria for PTSD.  Thus, the Board 
affords more weight or probative value to the March 2003 and 
May 2007 medical opinions. 
 
The Board acknowledges that the appellant herself and her son 
believe that the veteran had PTSD, which contributed to his 
death.  However, there is no evidence or allegation that she 
or her son has any education or training in the diagnosis of 
psychiatric disorders.  As a lay person, they are competent 
to describe what they observed, i.e., the veteran's behavior 
or emotional state, but they are not competent to provide a 
psychiatric diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494. 
 
In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  The probative evidence of record does not 
show that the veteran could be properly diagnosed as having 
PTSD. Accordingly, the Board finds that the preponderance of 
evidence is against entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1310 based on the theory that PTSD was a 
contributory cause of the veteran's death.  38 U.S.C.A. § 
5107(b). 
 

ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 (West 2002) based 
on the theory that PTSD was a contributory cause of the 
veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


